Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art did not teach or suggest a metering and mixing device as claimed by the applicant, specifically a metering and mixing device comprising a multichamber cartridge inserted into the cartridge holder according to i., wherein said multichamber cartridge comprises the following sections: an upper section, comprising a directional control valve; a central section, a center of which is designed as a space which is extended in a direction of a longitudinal axis of the multichamber cartridge and is fitted with static mixing elements, and the space is surrounded by at least two chambers, wherein the chambers are arranged so as to be extended in the direction of the longitudinal axis of the multichamber cartridge, and adjacent chambers are separated from one another by a common partition wall, and each chamber is connected to the upper section by in each case at least one opening; and a lower section, which comprises a piston for each of the at least two chambers, wherein the pistons close off the at least two chambers leaktightly from below and are connected to one another by cutting devices, and the cutting devices are arranged in such a way that they are capable of severing the common partition wall of respective adjacent chambers when the pistons are moved in a direction of the upper section, wherein the multichamber cartridge and the cartridge holder have mutually complementary means for producing a reversible joint-type connection between the multichamber cartridge and the cartridge holder, and wherein a surface-to-surface, at least positive connection including an entire circumference of the multichamber cartridge, which extends over a partial 2AT Docket No. 27843-1502 Client Docket No. 170960US01 region of the upper section and/or at least a partial region of the lower section and/or only a partial region of the central section of the multichamber cartridge, furthermore exists between the multichamber cartridge and the cartridge holder in a closed state of the reversible joint-type connection, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752